Dissenting Opinion.
WRIGHT, J.
I am unable to concur for the reason that, although the receiver had been authorized to continue the business, yet long prior to the time when the plaintiff in error became a party it had developed that the receiver was operating at a loss and an order had been actually entered directing the receiver to sell the entire plant and assets, including those covered by the chattel mortgage; this order was being actually executed at the very time the plaintiff in error was first made party. In short, when he came in the court was already proceeding in the doing of the very thing which he 'in his petition prayed for; that is to say, was proceeding with the sale of the mortgaged property; it had been advertised for sale and bids were then being received; no order to continue the business was ever made after he became a party. I am therefore at some loss to understand how he can be estopped by an order to continue, which was not only made, but had been practically vacated by an order of sale, before he became a party.
I agree that the plaintiff in error should be charged with whatever expense was necessary to the sale of the specific property caused by his mortgage, but no more.